Order unanimously modified in accordance with memorandum and, as modified, affirmed, with costs to appellant against respondent in Action No. 4. Memorandum: The pleadings, appellant’s affidavit in support of its motion for joint trial of the four causes of action herein, and respondent’s bill of particulars in Action No. 4 show that Gerald P. Boyer, a defendant in Action Nos. 1 and 2 and plaintiff in Action No. 3, was the alleged agent of defendant-appellant in making the alleged contract between plaintiff-respondent and defendant-appellant in Action No. 4. In his bill of particulars plaintiff alleges that third parties delivered to appellant’s premises the items which plaintiff-respondent claims it sold to defendant-appellant, all in connection with renovations of defendant-appellant’s premises which are described in the complaints in Action Nos. 1, 2 and 3. The issues in all four actions are sufficiently interrelated that in the interest of justice and judicial economy the four cases should be tried together, and Special Term improvidently exercised its discretion in denying the motion with respect to Action No. 4 and transferring it to County Court for separate trial. (Appeal from order of Jefferson Special Term in actions on contracts.) Present—Marsh, P. J., Moule, Mahoney, Goldman and Witmer, JJ.